Citation Nr: 1139453	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-03 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for chronic back strain in excess of 20 percent prior to January 6, 2009, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1967 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to a disability rating in excess of 20 percent for chronic back strain, and denied entitlement to service connection for a left knee disability.

In a January 2009 rating decision, the RO increased the rating for the Veteran's service-connected chronic back strain to 40 percent, effective January 6, 2009.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled for a Travel Board hearing in February 2010; however, in January 2010, he withdrew his request for such a hearing.  See 38 C.F.R. § 20.704(e) (2010).

When evidence of unemployability is submitted during the course of an appeal for an increased rating, then a claim for a TDIU will be considered as part of that increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported that he left his job due to pain, including low back pain.  Thus, a claim for a TDIU is raised by the evidence of record, and is currently before the Board on appeal as part of his claim for an increased rating for chronic back strain.

The issues of entitlement to a TDIU and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 6, 2009, the competent evidence reflects that the Veteran's chronic back strain was characterized by pain, with forward flexion greater than 30 degrees and no favorable or unfavorable ankylosis.  The disability was not productive of any neurological disorders or any incapacitating episodes requiring bed rest prescribed by a physician.

2.  As of January 6, 2009, the competent evidence reflects that the Veteran's chronic back strain is characterized by pain, with no unfavorable ankylosis.  The disability is not productive of any neurological disorders or any incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a disability rating for chronic back strain in excess of 20 percent prior to January 6, 2009, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters in August 2006, October 2006, and October 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, and to the evidence and information required in connection with a claim for increased evaluation.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations have been conducted; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings and fully described the current lumbar spine disability.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran filed his current claim for an increased rating for chronic back strain in July 2006.  Such disability is evaluated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237, which directs that a General Rating Formula be applied.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 4.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 5.

The Veteran is also diagnosed with degenerative disc disease.  Under Diagnostic Code 5243, disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Rating Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  A spinal segment is considered a group of minor joints.  38 C.F.R. § 4.45.

VA treatment records reflect the Veteran's ongoing complaints of low back pain, with occasional radiation into the hips and lower extremities.

At a September 2006 VA spine examination, the Veteran described his chronic low back pain, with no flare-ups.  Forward flexion was to 80 degrees, with pain from 60 to 80 degrees.  Extension was to 30 degrees, with pain from 20 to 30 degrees.  Lateral flexion and lateral rotation bilaterally were each to 30 degrees, with pain from 25 to 30 degrees.  There was no change in motion upon repeated and resisted testing of the spine, and no additional limitations were noted.  There was no ankylosis of any kind.  Neurologic test results were normal for motor strength, sensation, and reflexes.

At an April 2008 VA spine examination, the Veteran described his dull aching low back pain, with no flare-ups.  He also reported having no incapacitating episodes in the last 12 month period.  Forward flexion was to 60 degrees, with pain throughout.  Extension was to 5 degrees, with pain throughout.  Right lateral flexion was to 20 degrees and left lateral flexion was to 10 degrees, with less pain on the right than on the left.  Right lateral rotation was to 30 degrees without pain.  Left lateral rotation was to 15 degrees with pain throughout.  The only additional limitation following repetitive use was increased pain, with no further loss of motion.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on his spine function.  Neurologic test results were normal for motor strength, sensation, and reflexes.

At a January 2009 VA spine examination, the Veteran described his constant daily back pain.  He reported that he was "fairly incapacitated" at the present time due to his back pain.  Specifically, he reported that he had to be on self-imposed bed rest due to flare-ups of back pain, with the last one in September 2008 for five to six weeks.  He did clarify that this bed rest was not physician prescribed.  Forward flexion was to 30 degrees.  Extension was to 10 degrees.  Right and left lateral flexion were each to 15 degrees.  Right and left rotation were each to 20 degrees.  With repetitive motion, he had increased low back pain but managed to make three cycles of repetitive motion.  There was no loss of motion, weakness, fatigability, or incoordination.  Neurologic test results were normal for motor strength, sensation, and reflexes.

To merit a disability rating in excess of 20 percent, forward flexion of the low back must be 30 degrees or less, or favorable or unfavorable ankylosis of the entire thoracolumbar spine must be shown.  Prior to January 6, 2009, every measurement of forward flexion exceeded 30 degrees, and no ankylosis was shown, even upon consideration of actual functional impairment from pain, weakness, fatigue, or lack of coordination with repeated movement.  In addition, for that period, the Veteran's disability was not productive of any neurological disorders (as all neurologic test results in examinations were normal) or any incapacitating episodes requiring bed rest prescribed by a physician (as no incapacitating episodes were reported).

To merit a disability rating in excess of 40 percent, unfavorable ankylosis of the entire thoracolumbar spine must be shown.  As of January 6, 2009, no ankylosis was shown, even upon consideration of actual functional impairment from pain, weakness, fatigue, or lack of coordination with repeated movement.  In addition, for this period, the Veteran's disability is not productive of any neurological disorders (as all neurologic test results in examinations were normal) or any incapacitating episodes requiring bed rest prescribed by a physician (as the Veteran clarified that his self-imposed bed rest was not physician prescribed).

The Veteran's representative argues that the January 2009 VA spine examination is now "too stale" for evaluative purposes.  However, neither the Veteran nor his representative has specifically alleged any worsening in the Veteran's chronic back strain since he was last examined, to include any unfavorable ankylosis of the entire thoracolumbar spine.  Thus, further remand for a new examination is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating; otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the Veteran's chronic back strain, but the competent evidence reflects that those manifestations are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extra-schedular referral is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A disability rating for chronic back strain in excess of 20 percent prior to January 6, 2009, and in excess of 40 percent thereafter, is not warranted.


ORDER

A disability rating for chronic back strain in excess of 20 percent prior to January 6, 2009, and in excess of 40 percent thereafter, is denied.


REMAND

Further development is required prior to adjudicating the Veteran's claims for a TDIU and for service connection for a left knee disability.

TDIU

A claim for a TDIU, as due to service-connected chronic back strain, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran should be sent an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

The Veteran reports that he used to be self-employed as the owner of a vending machine company, but had to sell his company and retire due to pain, including low back pain.  At his September 2006 VA spine examination, he reported that he had been unemployed for six years.

At a January 2009 VA spine examination, the examiner noted that the Veteran is essentially incapacitated.  The examiner further stated that in the Veteran's current condition, he is not employable and he is not independent in activities of daily living.  However, on that same day in January 2009, a VA treatment record notes that the Veteran is fully capable of self-care in the areas of bathing, dressing, feeding, foot care/hygiene, grooming, mouth care, and toileting.

The Veteran should be scheduled for a VA spine examination to determine the extent to which his service-connected chronic back strain would currently affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.


Left Knee Disability

The Veteran contends that his current left knee disability is related to his service or to his service-connected patellofemoral pain syndrome of the right knee.  Specifically, the Veteran alleges that he injured his left knee in service.

A September 1968 service treatment record notes that the Veteran had a "jammed knee" and was treated with an ace wrap and Merthiolate to a small abrasion.  It was not indicated whether the left or right knee was jammed.  The Veteran's service treatment records contain no complaints, findings, or treatment pertaining to his left knee.

At a post-service August 1971 VA examination, the Veteran reported injuring his knee in service, but that his knee gives no trouble.  He did not specify which knee (left or right) he was referring to.

VA treatment records dating since December 2004, nearly 36 years after discharge, reflect the Veteran's ongoing complaints of left knee pain.  A January 2005 VA treatment record notes a five-year history of bilateral knee pain.

At an April 2008 VA joints examination, the examiner diagnosed the Veteran with bilateral patellofemoral syndrome.  The examiner opined that the Veteran's left knee condition is less likely than not related to his right knee condition.  The examiner stated that the right knee problem, which is service-connected, would not be a causative factor in the development of the left knee problem.  No opinion was rendered with regard to whether the Veteran's left knee condition is directly related to his military service.

The Veteran should be scheduled for a VA joints examination to obtain a medical opinion as to whether it is at least as likely as not that his current left knee disability is related to any incident of service or to his service-connected right knee disability.



Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to determine the extent to which the Veteran's service-connected chronic back strain would currently affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to opine as to whether it is at least as likely as not that the Veteran's current left knee disability is related to any incident of service, or whether such is caused or aggravated by his service-connected patellofemoral pain syndrome of the right knee.  A complete rationale for all opinions expressed should be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  For the TDIU claim, the RO should consider the provisions of 38 C.F.R. § 4.16(b), which allows for a TDIU on an extra-schedular basis.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


